DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are “charging circuit”; “loading management circuit”; “comparator circuit.”
Because this/these claim limitations being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Regarding claims 1-20, the terms read as invoking 112 (f) are “charging circuit” and “loading management circuit.” Regarding claims 6-9 and 16-19, the term is “comparator circuit.” The corresponding structure in the specification for the term “charging circuit” is he charging circuit 133 comprises a charge pump 161 and a comparator circuit 162. Paragraphs 29 and 30. The corresponding structure in the specification for the term “loading management circuit” is read as the structure of loading management circuit 534 comprising the counter and the detection unit. See figure 5; paragraphs 63 and 64. The corresponding structure in the specification for the term “comparator circuit” is comparator circuit 162. See figure 2; paragraphs 31 and 32.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 11, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Liao et al (Patent number: US 10,777,121) in view of Wang et al (Patent number: US 9,711,106).

Consider Claim 1, Liao et al shows a control circuit for driving a display panel (figure 3), comprising:
(a) A transmission interface configured to be coupled to the display panel (figure 5; column 5, lines 25-60); (A timing control circuit 51 is configured to generate a plurality of gate control signals STV, CKV, OEV and VSYNC to a gate driver 13 and a plurality of source control signals CKH and HSYNC to a source driver 14 according to either the first display signal SA or the second display signal SB).
(b) A charging circuit configured to charge a capacitor (figure 3; column 3, lines 60-67; column 4, lines 1-25); (The first PFM circuit 31 is coupled to the first charge pump 32 and the protection circuit 30, and configured to convert a system power VCC (typically 2.7 to 3.6V) into a first intermediate voltage VDDP, and the first charge pump 32 is configured to convert the first intermediate voltage VDDP into a first gate power VGH). 
(c) An image driving circuit, transforming the voltage of the capacitor into a plurality of driving signals (column 5, lines 25-60).
(d) A loading management circuit (read as protection circuit 30), measuring a charge time of the capacitor, wherein in response to the charge time of the capacitor exceeding a threshold value, the loading management circuit asserts a flag to indicate an occurrence of an overload (figure 3; column 3, lines 60-67; column 4, lines 1-25); (The first PFM circuit 31 is coupled to the first charge pump 32 and the protection circuit 30, and configured to convert a system power VCC (typically 2.7 to 3.6V) into a first intermediate voltage VDDP, and the first charge pump 32 is configured to convert the first intermediate voltage VDDP into a first gate power VGH). 
However, Liao et al do not specifically show providing the driving signals to the display panel via the transmission interface.
In related art, Wang et al shows providing the driving signals to the display panel via the transmission interface (column 3, lines 50-67; column 4, lines 1-15); (Wang et al shows n operating frequency of a charge pump, and outputting, by the charge pump, a voltage corresponding to the operating frequency to a gate driving unit, thereby causing the gate driving unit to provide a gate driving voltage to a gate line).
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to incorporate the teaching of Wang et al into the teaching of Liao et al in order to adjust an operating frequency of a charge pump (See Wang et al; column 1, lines 50-67).

Consider Claim 11, Liao et al shows a display device (figure 3), comprising:
(a) A display panel; a capacitor; and a control circuit comprising: a transmission interface configured to be coupled to the display panel (figure 5; column 5, lines 25-60); (A timing control circuit 51 is configured to generate a plurality of gate control signals STV, CKV, OEV and VSYNC to a gate driver 13 and a plurality of source control signals CKH and HSYNC to a source driver 14 according to either the first display signal SA or the second display signal SB).
(b) A charging circuit configured to charge a capacitor (figure 3; column 3, lines 60-67; column 4, lines 1-25); (The first PFM circuit 31 is coupled to the first charge pump 32 and the protection circuit 30, and configured to convert a system power VCC (typically 2.7 to 3.6V) into a first intermediate voltage VDDP, and the first charge pump 32 is configured to convert the first intermediate voltage VDDP into a first gate power VGH). 
(c) An image driving circuit, transforming the voltage of the capacitor into a plurality of driving signals (column 5, lines 25-60).
(d) A loading management circuit (read as protection circuit 30), measuring a charge time of the capacitor, wherein in response to the charge time of the capacitor exceeding a threshold value, the loading management circuit asserts a flag to indicate an occurrence of an overload (figure 3; column 3, lines 60-67; column 4, lines 1-25); (The first PFM circuit 31 is coupled to the first charge pump 32 and the protection circuit 30, and configured to convert a system power VCC (typically 2.7 to 3.6V) into a first intermediate voltage VDDP, and the first charge pump 32 is configured to convert the first intermediate voltage VDDP into a first gate power VGH). 
However, Liao et al do not specifically show providing the driving signals to the display panel via the transmission interface.
In related art, Wang et al shows providing the driving signals to the display panel via the transmission interface (column 3, lines 50-67; column 4, lines 1-15); (Wang et al shows n operating frequency of a charge pump, and outputting, by the charge pump, a voltage corresponding to the operating frequency to a gate driving unit, thereby causing the gate driving unit to provide a gate driving voltage to a gate line).
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to incorporate the teaching of Wang et al into the teaching of Liao et al in order to adjust an operating frequency of a charge pump (See Wang et al; column 1, lines 50-67).

Consider Claims 2, 3, Liao et al shows that the capacitor is disposed outside of the control circuit, wherein the charging circuit provides a charging signal to the capacitor via the transmission interface to charge the capacitor (figure 5; column 5, lines 25-60); (A timing control circuit 51 is configured to generate a plurality of gate control signals STV, CKV, OEV and VSYNC to a gate driver 13 and a plurality of source control signals CKH and HSYNC to a source driver 14 according to either the first display signal SA or the second display signal SB).

Consider Claims 6 and 16, Liao et al shows that the charging circuit comprises: a charge pump, generating a charging signal to charge the capacitor; and a comparator circuit, configured to determine whether the voltage of the capacitor is less than a target value, wherein in response to the capacitor being less than the target value, the comparator circuit activates the charge pump to direct the charge pump to charge the capacitor (column 5, lines 1-15); (In Step 408, the protection circuit 30 determines whether the rest duration of the first PFM circuit 31 is greater than the second threshold. In Step 409, the protection circuit 30 clears the rest duration of the first PFM circuit 31 and then enables the first PFM circuit 31 for the next operating cycle of the power circuit 3 when the rest duration of the first PFM circuit 31 is greater than the second threshold).

Consider Claims 4 and 14, Liao et al shows that in response to the charge time of the capacitor exceeding the threshold value, the loading management circuit generates a notification to direct the image driving circuit to enter a test mode, and in the test mode, the image driving circuit generates a plurality of first test signals and provides the first test signals to the display panel via the transmission interface (column 5, lines 1-30); (The first PFM circuit 31 is overloaded for a predetermined time. In Step 407, the protection circuit 30 accumulates the rest duration the first PFM circuit 31 when the first PFM circuit 31 is disabled. In Step 408, the protection circuit 30 determines whether the rest duration of the first PFM circuit 31 is greater than the second threshold. In Step 409, the protection circuit 30 clears the rest duration of the first PFM circuit 31 and then enables the first PFM circuit 31 for the next operating cycle of the power circuit 3 when the rest duration of the first PFM circuit 31 is greater than the second threshold).

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Liao et al (Patent number: US 10,777,121) in view of Wang et al (Patent number: US 9,711,106) in view of Park et al (Publication number: US 2012/0098813).

Consider Claim 12, Liao et al and Wang et al do not specifically show that the display panel is a twisted nematic (TN) LCD panel or a super-twisted nematic (STN) LCD panel.  
In related art, Park et al shows that the display panel is a twisted nematic (TN) LCD panel or a super-twisted nematic (STN) LCD panel (paragraphs 26 and 27); (The common electrodes formed in all the pixels are electrically connected together, and a common voltage is applied to the common electrodes. In a vertical electric field driving scheme such as a twisted nematic (TN) mode or a vertical alignment (VA) mode, the common electrodes are formed on an upper glass substrate). 
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to incorporate the teaching of Park et al into the teaching of Liao et al and Wang et al in order to apply vertical electric field driving scheme (see Park et al; paragraphs 26 and 27).

Consider Claim 13, Liao et al shows that the charging circuit provides a charging signal to the capacitor via the transmission interface to charge the capacitor (figure 5; column 5, lines 25-60); (A timing control circuit 51 is configured to generate a plurality of gate control signals STV, CKV, OEV and VSYNC to a gate driver 13 and a plurality of source control signals CKH and HSYNC to a source driver 14 according to either the first display signal SA or the second display signal SB).


Allowable Subject Matter
Claims 5, 7-10, 15, and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A FARAGALLA whose telephone number is (571)270-1107. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL A FARAGALLA/Primary Examiner, Art Unit 2624                                                                                                                                                                                                        06/04/2022